Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 28, 2018

                                       No. 04-18-00186-CR

                                   Milton Wayne NETTLES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR4192
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        Appellant entered into a plea bargain with the State, pled nolo contendere to the offense
of indecency with a child by exposure and pled true to an enhancement allegation. The trial court
imposed sentence in accordance with the agreement and signed a certificate stating this “is a
plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
Nettles timely filed a notice of appeal. The clerk’s record, which includes the trial court’s rule
25.2(a)(2) certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P.
25.2(d). This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made part of the record.” Id.

       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Nettles does not
have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        Nettles is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d)
of the Texas Rules of Appellate Procedure unless an amended certification showing that he has
the right to appeal is made part of the appellate record by April 18, 2018. See TEX. R. APP. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court